Name: 80/253/EEC: Commission Decision of 26 February 1980 accepting undertakings offered in connection with the anti-dumping procedure concerning imports of certain angles, shapes and sections of iron or steel originating in Romania, and terminating that procedure
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-29

 Avis juridique important|31980D025380/253/EEC: Commission Decision of 26 February 1980 accepting undertakings offered in connection with the anti-dumping procedure concerning imports of certain angles, shapes and sections of iron or steel originating in Romania, and terminating that procedure Official Journal L 056 , 29/02/1980 P. 0034****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO C 146 , 12 . 6 . 1979 , P . 3 . COMMISSION DECISION OF 26 FEBRUARY 1980 ACCEPTING UNDERTAKINGS OFFERED IN CONNECTION WITH THE ANTI-DUMPING PROCEDURE CONCERNING IMPORTS OF CERTAIN ANGLES , SHAPES AND SECTIONS OF IRON OR STEEL ORIGINATING IN ROMANIA , AND TERMINATING THAT PROCEDURE ( 80/253/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 10 THEREOF , WHEREAS IN MARCH 1979 THE COMMISSION RECEIVED A COMPLAINT LODGED BY THE ' COMITE EUROPEEN D ' ETUDE DU PROFILAGE A FROID ' ON BEHALF OF THE GREAT MAJORITY OF PRODUCERS OF COLD-FORMED SECTIONS IN THE FEDERAL REPUBLIC OF GERMANY , FRANCE , BELGIUM AND THE NETHERLANDS , WHICH ACCOUNT FOR THE BULK OF EUROPEAN PRODUCTION ; WHEREAS THE COMPLAINT CONTAINED EVIDENCE OF THE EXISTENCE OF DUMPING IN RESPECT OF LIKE PRODUCTS ORIGINATING IN ROMANIA AND OF MATERIAL INJURY RESULTING THEREFROM ; WHEREAS THE INFORMATION SUPPLIED PROVIDED SUFFICIENT EVIDENCE TO JUSTIFY INITIATING AN INVESTIGATION ; WHEREAS THE COMMISSION ACCORDINGLY , AFTER CONSULTING THE COMMITTEE SET UP BY THE ABOVEMENTIONED REGULATION , ANNOUNCED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES OF 12 JUNE 1979 THE INITIATION OF A PROCEDURE CONCERNING IMPORTS OF CERTAIN ANGLES , SHAPES AND SECTIONS OF IRON OR STEEL ORIGINATING IN ROMANIA ( 2 ), OFFICIALLY ADVISED THE EXPORTERS AND IMPORTERS KNOWN TO BE CONCERNED AND THE COMPLAINANTS , AND COMMENCED INVESTIGATING THE MATTER AT COMMUNITY LEVEL ; WHEREAS THE COMMISSION HAS GIVEN THE PARTIES CONCERNED THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING AND TO APPLY TO BE HEARD ORALLY ; WHEREAS THE COMPLAINANTS , THE EXPORTER AND CERTAIN IMPORTERS HAVE AVAILED THEMSELVES OF THIS OPPORTUNITY ; WHEREAS THE COMMISSION HAS FURTHERMORE GIVEN THE PARTIES DIRECTLY CONCERNED AN OPPORTUNITY TO MEET SO THAT OPPOSING VIEWS MIGHT BE PRESENTED AND ANY REBUTTAL PUT FORWARD ; WHEREAS CERTAIN COMPLAINANTS AND THE EXPORTER HAVE TAKEN THIS OPPORTUNITY ; WHEREAS THE COMPLAINANT , THE IMPORTERS AND THE EXPORTER KNOWN TO BE CONCERNED AND THE REPRESENTATIVES OF THE EXPORTING COUNTRY HAVE HAD THE OPPORTUNITY TO INSPECT NON-CONFIDENTIAL INFORMATION MADE AVAILABLE TO THE COMMISSION WHICH IS RELEVANT TO THE DEFENCE OF THEIR INTERESTS ; WHEREAS NONE OF THESE PARTIES HAS ADDRESSED A REQUEST TO THE COMMISSION TO THAT END ; WHEREAS IN ORDER TO ARRIVE AT A PRELIMINARY ASSESSMENT OF THE DUMPING MARGIN AND INJURY , THE COMMISSION SOUGHT AND VERIFIED ALL INFORMATION IT DEEMED TO BE NECESSARY , AND CARRIED OUT INSPECTIONS AT THE PREMISES OF THE MAJOR IMPORTERS IN THE FEDERAL REPUBLIC OF GERMANY , INCLUDING COMEX AUSSENHANDELS GMBH , F . KIRCHFELD GMBH AND CO . KG AND KLOCKNER GMBH AND CO . KG STAHLHANDEL ; THE MAJOR PRODUCERS IN THE FEDERAL REPUBLIC OF GERMANY AND FRANCE , INCLUDING ROCHLING-BURBACH WEITERVERARBEITUNG GMBH AND WUPPERMANN KALTPROFIL GMBH , FEDERAL REPUBLIC OF GERMANY , PROFILAFROID SA , FRANCE , AND A MAJOR AUSTRIAN PRODUCER ; WHEREAS IN ORDER TO ESTABLISH THE EXISTENCE OF DUMPING , THE COMMISSION HAS HAD TO TAKE INTO ACCOUNT THE FACT THAT ROMANIA IS NOT A MARKET ECONOMY ; WHEREAS FOR THAT REASON THE COMMISSION CALCULATED THE DUMPING MARGIN ON THE BASIS OF THE NORMAL VALUE OF THE SECTIONS IN QUESTION ON THE DOMESTIC MARKET OF A MARKET ECONOMY NON-MEMBER COUNTRY ; WHEREAS IN THAT CONNECTION THE COMPLAINT HAD CITED THE AUSTRIAN DOMESTIC MARKET ; WHEREAS , IN THE LIGHT OF THE MEETING BETWEEN THE PARTIES , A COMPARISON WITH THE CONSTRUCTED VALUE OF THE SECTIONS IN QUESTION ON THE AUSTRIAN MARKET IS BOTH APPROPRIATE AND REASONABLE ; WHEREAS THE SAID CONSTRUCTED VALUE WAS DETERMINED NET OF ALL PROFIT ; WHEREAS THE CONSTRUCTED VALUE WAS COMPARED AT EX-WORKS LEVEL WITH THE ROMANIAN PRICES FOR EXPORTS TO THE COMMUNITY , FOR THE SECOND QUARTER OF 1979 ; WHEREAS THE PRELIMINARY EXAMINATION DESCRIBED ABOVE SHOWS THE EXISTENCE OF DUMPING WITH A MARGIN EXCEEDING 25 % IN EVERY CASE ; WHEREAS WITH REGARD TO THE INJURY CAUSED TO THE INDUSTRY CONCERNED , THE EVIDENCE AVAILABLE TO THE COMMISSION SHOWS THAT IMPORTS INTO THE COMMUNITY OF COLD-FORMED SECTIONS ORIGINATING IN ROMANIA ROSE FROM APPROXIMATELY 2 847 TONNES IN 1975 TO 26 141 TONNES IN 1978 ; WHEREAS THE GREAT MAJORITY OF THOSE IMPORTS WENT TO THE FEDERAL REPUBLIC OF GERMANY , WHERE THEIR VOLUME AND MARKET SHARE ROSE FROM APPROXIMATELY 2 746 TONNES AND 1.55 % IN 1975 TO 25 932 TONNES AND 12.32 % IN 1978 ; WHEREAS THE REMAINDER OF THE EXPORTS IN QUESTION MOSTLY WENT TO FRANCE , BELGIUM AND THE NETHERLANDS BEING AFFECTED ONLY BY RE-EXPORTS FROM THE FEDERAL REPUBLIC OF GERMANY ; WHEREAS THE RESALE PRICE OF THE PRODUCTS IMPORTED INTO THE MEMBER STATES CONCERNED ARE EXTREMELY LOW AND BENEATH LOCAL PRODUCTION COSTS ; WHEREAS THE CONSEQUENT IMPACT ON THE COMMUNITY PRODUCERS CONCERNED TAKES THE FORM OF A 30 TO 40 % CUT IN PRODUCTION OF THE PRODUCTS IN QUESTION , UNDER-UTILIZATION OF CAPACITY , A 30 TO 40 % REDUCTION IN THE VOLUME OF SALES , A SIGNIFICANT FALL IN THE SIZE OF THEIR MARKET SHARE , A DROP IN EMPLOYMENT , AND DEPRESSED PRICES FORCING THEM TO SELL BELOW PRODUCTION COSTS AND CAUSING THEM TO SUFFER MAJOR LOSSES ON THE PRODUCTS IN QUESTION ; WHEREAS THE COMMISSION HAS ALSO LOOKED AT OTHER FACTORS WHICH COULD AFFECT THE COMMUNITY INDUSTRY ' S SITUATION , SUCH AS THE VOLUME OF EXPORTS TO NON-MEMBER COUNTRIES AND DOMESTIC CONSUMPTION IN THE VARIOUS MEMBER STATES ; WHEREAS IT HAS EMERGED THAT THESE FACTORS ARE NOT ADVERSELY AFFECTING THE COMMUNITY INDUSTRY ; WHEREAS THE PRELIMINARY FINDINGS THEREFORE SHOW THAT DUMPED IMPORTS ARE CAUSING MATERIAL INJURY TO THE INDUSTRY ; WHEREAS THE COMMISSION , AFTER COMPARING THE WEIGHTED AVERAGE PRICES , COSTS , AND LOSSES OF THE COMMUNITY INDUSTRY WITH THE IMPORTERS ' COSTS AND SPECIAL TERMS OF SALE , HAS DETERMINED THE IMPORT PRICES FOR THE SECTIONS IN QUESTION NECESSARY TO ELIMINATE THE INJURY CAUSED ; WHEREAS AFTER BEING INFORMED OF THE MAIN FINDINGS OF THE INVESTIGATION , THE ROMANIAN EXPORTING BODY HAS OFFERED TO UNDERTAKE TO RAISE THE PRICES OF ITS EXPORTS TO THE FEDERAL REPUBLIC OF GERMANY AND FRANCE ; WHEREAS THE INCREASE OFFERED , ALTHOUGH WELL BELOW THE DUMPING MARGINS RECORDED , WOULD MAKE IT POSSIBLE TO ELIMINATE THE INJURY CAUSED ; WHEREAS THE COMMISSION , HAVING CONSULTED THE MEMBER STATES , WHICH HAVE RAISED NO OBJECTION , CONSIDERS THAT THE SAID UNDERTAKING IS ACCEPTABLE AND THAT IT IS NOT NOW NECESSARY TO TAKE PROTECTIVE ACTION IN RESPECT OF THE RELEVANT PRODUCTS ORIGINATING IN ROMANIA , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE UNDERTAKINGS OFFERED BY METALIMPORTEXPORT , BUCHAREST , ROMANIA IN THE CONTEXT OF THE ANTI-DUMPING PROCEDURE CONCERNING IMPORTS OF CERTAIN ANGLES , SHAPES AND SECTIONS OF IRON OR STEEL , NOT FURTHER WORKED THAN COLD-FORMED OR COLD-FINISHED , ORIGINATING IN ROMANIA , ARE HEREBY ACCEPTED . ARTICLE 2 THE ANTI-DUMPING PROCEDURE IN QUESTION IS HEREBY TERMINATED . DONE AT BRUSSELS , 26 FEBRUARY 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT